Citation Nr: 1535878	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  06-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from October 1971 to November 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in North Little Rock, Arkansas.  In October 2006, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The matter was remanded in January 2008 and September 2009.  

At the time of the September 2009 remand, the matters on appeal included a claim of service connection for arthritis of the right ankle.  While the matter was in remand status, a December 2012 rating decision granted service connection for right ankle arthritis and assigned an initial 10 percent rating, effective November 9, 2004.  The grant of service connection for right ankle arthritis constitutes a full award of the benefit sought on appeal with respect to that claim and the matter is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

Pursuant to the September 2009 Board remand, the Veteran was provided a Statement of the Case as to the matters of an increased initial rating for osteoarthritis of the right knee and earlier effective dates for the grant of service connection for osteoarthritis of the right knee and left wrist arthritis (after the matters were readjudicated and an increased, 60 percent, rating for right knee osteoarthritis was granted and the earlier effective date claims were denied.)  In April 2010 communications, the Veteran advised that he was satisfied with the adjudication of his claims for an increased rating for right knee osteoarthritis and earlier effective dates for his right knee and left wrist disabilities and did not wish to continue his appeal as to these matters.  Accordingly, these matters are also not before the Board.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, left knee osteoarthritis is related to the Veteran's active service.


CONCLUSION OF LAW

Service connection for left knee osteoarthritis is warranted.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims he sustained a left knee injury during service.  His service treatment records (STRs) note that he sustained a left knee injury while playing baseball in July 1983 and include findings of left MCL (medial collateral ligament) sprain.  See STRs dated in July and August 1983.  

An October 2006 statement from the Veteran's orthopedic surgeon, J. L. Schrantz, M.D., notes that the Veteran's osteoarthritis changes "relate back to some previous significant injury, but, by history, he has no recollection of any type of injury;" however, "[o]n retrospect, [the Veteran] can recall injuries that he suffered in the [M]arines but to his knowledge, he recovered from those."  Dr. Schrantz further notes that the Veteran's years of military service with the Marines "was the time that he was most likely to have suffered the type of injuries that would have led to the severe osteoarthritis" and "'[t]he osteoarthritic process can obviously continue to progress without him having recognizable symptoms."  Dr. Schrantz opined that "it is most likely that the initial injuries that led to this severe osteoarthritis occurred during activities such as he would have gone through in the Marines."  

On May 2009 VA left knee examination, a VA staff physician concluded that the Veteran's left knee disorder was not related to service based on his "history and current physical findings."  In a July 2011 addendum opinion, the VA examiner reviewed the records from Dr. Schrantz and the 1983 STR findings of ligament strain and affirmed his prior opinion that "it is 'not likely that the [V]eteran's left knee condition is the result of anything that occurred during military service.'"  

On review of the record as a whole, the Board finds that the evidence is in equipoise and resolves doubt in the Veteran's favor.  Therefore, service connection for left knee osteoarthritis is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Entitlement to service connection for left knee osteoarthritis is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


